Citation Nr: 1133598	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-31 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for fibromyalgia. 

2.  Entitlement to service connection for nerve impairment on the left side of the body, to include as secondary to service-connection cervical spine disability. 

3.  Entitlement to service connection for sacroiliac dysfunction of the hip and entire pelvic area. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from August 1997 to October 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Baltimore, Maryland (RO).  In pertinent part of that rating decision, the RO granted service connection for fibromyalgia with a 10 percent evaluation, effective from October 27, 2005, and denied service connection for nerve impairment on the left side and sacroiliac dysfunction.  

In her March 2006 notice of disagreement, the Veteran initiated appeals regarding other benefits denied.  On her September 2007 substantial appeal, VA Form 9, however, she indicated that she only wanted to perfect an appeal to the issues currently on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On her September 2007 substantial appeal, the Veteran indicated her desire for a hearing before a Member of the Board at the RO (a Travel Board hearing).  The record shows that the Veteran was scheduled for a hearing at the RO with a Decision Review Officer (DRO) on October 7, 2007 and she failed to show.  In an April 2009 correspondence, the Veteran reported that she did not receive notice of the date of the October 2007 DRO hearing until after that date.  She stated that she called and requested another hearing date but she was not afforded one.  The Veteran further stated that she still desired a hearing at the RO.  

At no point was the Veteran rescheduled for a hearing with a Board member and she has not withdrawn her request for a Travel Board hearing.  Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to a veteran who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  The RO should ask the Veteran for clarification on whether she wants a hearing with a DRO or a member of the Board.  Since the RO schedules DRO and travel board hearings, a remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should contact the Veteran and ask her to clarify whether she desires a hearing at the RO with a Decision Review Officer or a hearing with a member of the Board.  After receiving her response, the RO should schedule the Veteran for her requested hearing.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2010).  If the Veteran no longer desires the requested hearing, a signed statement to that effect must be placed in the claims file. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

[Continued on following page.]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).




